Exhibit 10.66

FIRST AMENDMENT TO THE

REINSURANCE POOLING AGREEMENT

AMENDED AND RESTATED AS OF JANUARY 1, 2005

This First Amendment (this “First Amendment”) to the Reinsurance Pooling
Agreement Amended and Restated as of January 1, 2005 (the “2005 Pooling
Agreement”), is made as of April 1, 2007, by and among State Automobile Mutual
Insurance Company (“State Auto Mutual”), State Auto Property and Casualty
Insurance Company (“State Auto P&C”), Milbank Insurance Company (“Milbank”),
State Auto Insurance Company of Wisconsin (“SA WI”), Farmers Casualty Insurance
Company (“Farmers Casualty”), State Auto Insurance Company of Ohio (“SA OH”),
State Auto Florida Insurance Company (“SA FL”), Meridian Security Insurance
Company (“Meridian Security”), and Meridian Citizens Mutual Insurance Company
(“Meridian Citizens Mutual”) (collectively, the “Pooled Companies”). This First
Amendment shall be effective and operative as set forth in Section 9 of this
First Amendment.

Background Information

The 2005 Pooling Agreement excludes premiums, losses, loss expenses,
underwriting expenses and administrative expenses attributable to the State Auto
Mutual Reinsurance Book.

With this First Amendment, State Auto intends to (i) exclude from the 2005
Pooling Agreement the voluntary assumption of reinsurance by State Auto Mutual,
regardless of whether the ceding company is affiliated with State Auto Mutual,
from and after the Effective Date, and (ii) clarify certain matters between the
State Auto P&C Catastrophe Assumption Agreement and the 2005 Pooling Agreement.

The Independent Committee of the Board of Directors of each of State Auto Mutual
and State Auto Financial Corporation has approved the matters set forth in this
Amendment.

Statement of Agreement

In consideration of the mutual covenants set forth herein and INTENDING TO BE
LEGALLY BOUND HEREBY, the Pooled Companies agree to amend the 2005 Pooling
Agreement as follows:

 

1.

Capitalized terms used in this First Amendment (including the Background
Information) which are not otherwise defined herein shall have the meanings
ascribed such terms in the 2005 Pooling Agreement.

 

2.

Section 1(d) of the 2005 Pooling Agreement is amended in its entirety to read as
follows:

 

 

(d)

“State Auto Mutual Reinsurance Book” means (i) premiums, losses, underwriting
and administrative expenses attributable to State Auto Mutual’s voluntary
assumption of reinsurance from third parties which are unaffiliated with State

 

1



--------------------------------------------------------------------------------

 

Auto Mutual, which voluntary assumed reinsurance contracts/treaties initially
commenced on or after January 1, 2005, and (ii) premiums, losses, underwriting
and administrative expenses attributable to State Auto Mutual’s voluntary
assumption of reinsurance from affiliates of State Auto Mutual, which voluntary
assumed reinsurance contracts/treaties initially commenced on or after
January 1, 2007.

 

3.

Section 1 of the 2005 Pooling Agreement is amended to add the following
subsection (f):

 

 

(f)

“State Auto Insurance Ceding Companies” means State Auto Mutual and each
insurance company, present and future, in the State Auto Mutual insurance
holding company system, other than State Auto P&C, which cede reinsurance to
State Auto P&C under the State Auto P&C Catastrophe Assumption Agreement.

 

4.

The definition of the “State Auto P&C Catastrophe Assumption Agreement” set
forth in Section 7(a) of the 2005 Pooling Agreement is deleted in its entirety.
In its place, Section 1 of the 2005 Pooling Agreement is amended to add the
following subsection (g):

 

 

(g)

“State Auto P&C Catastrophe Assumption Agreement” means any agreement pursuant
to which State Auto P&C provides catastrophe reinsurance to any of the State
Auto Insurance Ceding Companies.

 

5.

In subsections 7(a) through 7(h), the sentence “Accounts shall be rendered at
quarterly intervals and shall be settled within sixty (60) days thereafter.” is
hereby deleted and replaced by the following sentence: “Subject to the offset
provision in Section 8 hereof, all amounts due under this Agreement shall be due
and payable by the respective Pooled Company within sixty (60) days after the
end of each calendar quarter.”

 

6.

Section 1 of the 2005 Pooling Agreement is amended to add the following
subsection (h):

 

 

(h)

“State Auto Traditional Cat Program” means the then current amount of State
Auto’s catastrophe loss retention ($55 million as of the Effective Date of this
First Amendment) plus the then current amount of catastrophe reinsurance
available to State Auto ($80 million as of the date of this First Amendment).

 

7.

Section 10 of the 2005 Pooling Agreement is hereby deleted in its entirety and
replaced by the following:

 

 

10.

Losses Excluded: Notwithstanding any of the foregoing, the Pooled Companies
agree that the 2005 Pooling Agreement, as amended from time to time, shall not
apply to catastrophe losses and loss expenses to the extent such losses and loss
expenses are covered by the State Auto P&C Catastrophe Assumption Agreement.
Once the limit of coverage available under the State Auto P&C Catastrophe
Assumption Agreement is exhausted by loss expenses and loss payments on behalf
of any of the State Auto Insurance Ceding Companies or directly by State Auto
P&C, all parties

 

2



--------------------------------------------------------------------------------

 

understand and agree that catastrophe losses and loss expenses in excess of the
sum of the State Auto Traditional Cat Program and the amount of coverage under
the State Auto P&C Catastrophe Assumption Agreement shall once again be ceded
and assumed under the terms of the 2005 Pooling Agreement, as amended from time
to time. All premiums attributable to the State Auto P&C Catastrophe Assumption
Agreement are to be paid to State Auto P&C outside of the 2005 Pooling
Agreement, as amended from time to time. All premiums, losses, loss expenses,
underwriting expenses and administrative expenses attributable to either State
Auto Middle Market Insurance from and after 12:01 a.m. EST January 1, 2005, or
the State Auto Mutual Reinsurance Book are outside the 2005 Pooling Agreement,
as amended from time to time. In addition, this 2005 Pooling Agreement, as
amended from time to time, is subject to the Reserve Guaranty Agreement.

 

8.

It is agreed that the home office address of State Auto P&C is 1300 Woodland
Drive, West Des Moines, Iowa, and the home office address of SA FL is 2955 North
Meridian Street, Indianapolis, Indiana.

 

9.

This First Amendment shall be effective as of 12:01 a.m. Columbus, Ohio time, on
January 1, 2007 (the “Effective Date”). Notwithstanding the foregoing, this
First Amendment shall only become operative when this First Amendment has been
approved, or deemed approved, by any insurance regulator with jurisdiction over
any of the Pooled Companies. If this First Amendment is not approved as
indicated, this First Amendment shall be deemed null and void and shall not
become operative to amend the 2005 Pooling Agreement in any manner whatsoever.

 

10.

This document is an amendment to the 2005 Pooling Agreement. In the event of any
inconsistencies between the provisions of the 2005 Pooling Agreement and this
First Amendment, the provisions of this First Amendment shall control. Except as
expressly amended hereby, the 2005 Pooling Agreement shall continue in full
force and effect without change for the balance of the term thereof.

 

State Automobile Mutual Insurance Company

By:

  /S/    ROBERT P. RESTREPO, JR.           Robert P. Restrepo, Jr., President

State Auto Property & Casualty Insurance Company

By:

  /S/    ROBERT P. RESTREPO, JR.           Robert P. Restrepo, Jr., President

Milbank Insurance Company

By:

  /S/    ROBERT P. RESTREPO, JR.           Robert P. Restrepo, Jr., President

 

3



--------------------------------------------------------------------------------

State Auto Insurance Company of Wisconsin

By:

  /S/    ROBERT P. RESTREPO, JR.           Robert P. Restrepo, Jr., President

Farmers Casualty Insurance Company

By:

  /S/    ROBERT P. RESTREPO, JR.           Robert P. Restrepo, Jr., President

State Auto Insurance Company of Ohio

By:

  /S/    ROBERT P. RESTREPO, JR.           Robert P. Restrepo, Jr., President

State Auto Florida Insurance Company

By:

  /S/    ROBERT P. RESTREPO, JR.           Robert P. Restrepo, Jr., President

Meridian Security Insurance Company

By:

  /S/    ROBERT P. RESTREPO, JR.           Robert P. Restrepo, Jr., President

Meridian Citizens Mutual Insurance Company

By:

  /S/    ROBERT P. RESTREPO, JR.           Robert P. Restrepo, Jr., President

 

4